Pee Curiam.
Ellis was convicted of burglary in the Van Burén circuit court in 1S86, and was sentenced by Judge Milis to confinement for seven years in the State prison at Jackson.
The petition alleges several grounds why his imprisonment is illegal,—
1. That he had no preliminary examination before a magistrate.
2. That he was illegally brought into the State, and under circumstances equivalent to kidnapping.
He was arrested at South Bend, and demanded to be taken before a magistrate, and the officers who made the arrest, who were Michigan officers, told him they would take him to Elkhart, but, instead, brought him into Michigan.
*323He alleges errors in the charge of the court; also a •refusal by the court to grant him time to get his witnesses to prove an alibi. He was arrested with another man by the name of Dunn, and property taken from the .store burglarized was found upon each of. them. They were jointly indicted, and Dunn pleaded guilty, and testified that Ellis was innocent, and that he committed the burglary and larceny, and sold the property found on Ellis to him. The judge submitted all the testimony to the jury, who returned a verdict of guilty. Ellis claims that if he had been granted time he could have established an alibi, and gives the names of his witnesses. It appears that he was defended by counsel, Mr. Breck.
The points presented in his petition are not such as •can be passed upon by habeas corpus, and his application must be denied. His remedy is by writ of error.
It appears from the petition that the petitioner has an application before the pardoning board for a pardon. We are forcibly impressed with the conviction, after reviewing the testimony which accompanies the petition, that his case is a proper one for the exercise of executive ■clemency.
The papers will be returned to the petitioner.